t c no united_states tax_court pei fang guo petitioner v commissioner of internal revenue respondent docket no filed date p a citizen of canada entered the united_states in to work as a post-doctoral fellow at a university she resided in the united_states until date when her employment contract with the university ended after unsuccessfully attempting to find other employment in the united_states p returned to canada sometime in p applied for and received unemployment_compensation from the state of ohio for she timely filed a federal_income_tax return on which she treated her unemployment_compensation as exempt from tax under the convention between the united_states of america and canada with respect to taxes on income and on capital treaty p was a nonresident_alien during p contends that her unemployment_compensation is exempt from u s income_tax under article xv of the treaty which covers dependent_personal_services r contends that article xv does not apply and that article xxii which covers other income applies and allows the united_states to tax her unemployment_compensation held article xv of the treaty does not exempt p’s unem- ployment compensation from u s income_tax held further article xxii of the treaty governs the tax treat- ment of p’s unemployment_compensation and permits the united_states to tax it pei fang guo pro_se peter n scharff for respondent opinion lauber judge the internal_revenue_service irs or respondent deter- mined under section deficiencies in petitioner’s federal_income_tax for and as follows year deficiency dollar_figure big_number 1all statutory references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules of prac- tice and procedure we round all monetary amounts to the nearest dollar after concessions the sole question remaining for decision is whether u s - source unemployment_compensation that petitioner received during is ex- empt from federal_income_tax under the convention with respect to taxes on income and on capital can -u s date t i a s no treaty this appears to be a question of first impression in this or any other court petitioner contends that her unemployment_compensation is exempt from u s tax under article xv of the treaty which covers dependent personal ser- vices respondent contends that article xv does not apply and that article xxii of the treaty which covers other income applies to make her unemployment_compensation taxable we agree with respondent background this case was submitted fully stipulated under rule there is no dis- pute as to the following facts which are drawn from the parties’ stipulation of facts as amended and the attached exhibits petitioner resided in montreal can- ada when she petitioned this court 2for petitioner concedes that wage income of dollar_figure was properly in- cludible in her gross_income and that she was not entitled to deduct student_loan interest of dollar_figure petitioner asks that we abate interest on the deficiency un- der sec_6404 but we lack jurisdiction to do this in a deficiency case see sec_6404 petitioner has been a citizen of canada from to the present in octo- ber she moved to ohio to take a position as a post-doctoral fellow at the uni- versity of cincinnati uc she was employed there from date through date on a nonimmigrant professional visa she has never applied to be a lawful permanent resident_of_the_united_states petitioner’s employment contract with uc expired on date after unsuccessfully attempting to find other employment in the united_states she returned to canada and re-established her canadian residency on date she remained a canadian resident through the end of and was physi- cally present in the united_states for only two days that year following termination of her uc employment contract petitioner applied to the ohio department of job and family services department for unemployment_compensation the department approved that application because of her prior employment with uc during she received biweekly unemployment com- pensation of dollar_figure from the department it issued her a form 1099-g certain government payments reporting this compensation and reporting that no federal_income_tax had been withheld petitioner timely filed with the irs for her taxable_year form 1040nr-ez u s income_tax return for certain nonresident_aliens with no dependents on schedule oi other information she took the position that her unemployment_compensation was exempt from federal_income_tax under article xv of the treaty she reported the unemployment_compensation as taxable on her canadian income_tax return for no canadian tax was due because of offset- ting deductions and credits the irs selected petitioner’ sec_2012 return for examination and in a timely notice_of_deficiency determined that she had failed to report taxable unemploy- ment compensation of dollar_figure she timely petitioned this court for redetermina- tion discussion the irs’ determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving them erroneous rule a 290_us_111 petitioner does not contend that the burden_of_proof should shift to respondent under sec_7491 in any event only legal issues remain so the burden_of_proof is irrelevant see eg 115_tc_523 the parties agree that petitioner during was a nonresident_alien ie a person who was neither a citizen nor a resident_of_the_united_states see sec_7701 nonresident_alien individuals generally are taxed on their u s -source income see sec_871 sec_872 the parties agree that petitioner’s unemployment_compensation by analogy to other items of income specified in sec_861 was u s -source income they agree that gross_income includes unemployment_compensation sec_85 and that this income was effectively connected with the conduct by petitioner of a u s trade_or_business see sec_871 the sole question presented is whether petitioner’s unemployment_compensation was exempt from federal_income_tax under the treaty when interpreting a treaty or other international agreement we begin with its text 486_us_694 we interpret a treaty according to the ordinary meaning of its terms con- sistently with their context and the agreement’s object and purpose 548_us_331 treaties are contracts between sov- ereigns and as such should be construed to give effect to the signatories’ intent 489_us_353 because treaties are con- strued more liberally than private agreements we may ascertain their meaning by looking beyond the written words to the history of the treaty the parties’ negotia- tions and the practical construction they have adopted 470_us_392 see 120_tc_430 n w life assurance co of can v commissioner 107_tc_363 the treaty was signed on date and entered into force on date the first two amending protocols signed respectively on date and date also entered into force on date the treaty has since been amended three more times neither the treaty nor its protocols specify how unemployment compensa- tion shall be treated only the third protocol even mentions unemployment com- pensation it does so for the sole purpose of clarifying that such compensation shall not be included within the category of b enefits under the social_security legislation in a contracting state for purposes of article xviii of the treaty which governs pensions and annuities see third protocol art 3see protocol amending the convention with respect to taxes on income and on capital can -u s date s treaty doc second protocol amending the convention with respect to taxes on income and on capital can -u s date as amended by the protocol on date s treaty doc 4see revised protocol amending the convention with respect to taxes on income and on capital can -u s date as amended by the protocols on date and date s treaty doc third protocol protocol amending the convention with respect to taxes on income and on cap- ital can -u s date as amended by the protocols on date date and date s treaty doc protocol amending the convention with respect to taxes on income and on capital can - u s date as amended by the protocols on date date date and date s treaty doc in contending that her unemployment_compensation is exempt from u s tax petitioner relies on article xv of the treaty captioned dependent_personal_services paragraph thereof governs the treatment of salaries wages and other similar remuneration derived by a resident of a contracting state in respect of an employment petitioner’s unemployment_compensation did not take the form of salaries or wages the term remuneration is not defined by the treaty and therefore its meaning shall have the meaning which it has under the law of that state concern- ing the taxes to which the convention applies art iii we thus look to the code for guidance as to the meaning of remuneration the term remuneration is not defined in title_26 that term makes two major appearances in the code it appears in sec_3401 which supplies defi- nitions for purposes of withholding income_tax from wages and in sec_3121 which supplies definitions for purposes of withholding fica tax from wages sec_3401 provides that the term ‘wages’ means all remuneration other than fees paid to a public official for services performed by an employee for his employer including the cash_value of all remuneration including benefits paid in any medium other than cash sec_3401 then provide sec_23 excep- tions for certain types of remuneration paid to certain types of employees sec- tion a provides that the term ‘wages’ means all remuneration for employ- ment including the cash_value of all remuneration including benefits paid in any medium other than cash like sec_3401 sec_3121 provides numer- ous exceptions for certain types of remuneration paid to certain types of em- ployees just as unemployment_compensation does not constitute wages or salar- ies we conclude that it does not constitute similar remuneration derived in respect of an employment within the meaning of article xv although neither sec_3121 nor sec_3401 supplies a comprehensive definition of remu- neration both strongly associate that term with wages and benefits paid_by an employer to an employee petitioner was not employed by uc when she received her unemployment_compensation and she received that compensation not from her former employer but from the state of ohio cf sec_3402 provid- ing that a supplemental unemployment_compensation benefit received from an employer shall be treated as if it were payment of wages by an employer to an employee for a payroll_period and shall be subject_to wage withholding 134_sct_1395 finding severance payments made by an employer to an employee to be supple- mental unemployment_compensation benefits under sec_3402 even if unemployment_compensation were thought to be remuneration de- rived in respect of an employment article xv would not help petitioner paragraph thereof provides that salaries wages and other similar remuneration derived by a resident of a contracting state in respect of an employment shall be taxable only in that state unless the employment is exercised in the other contract- ing state if the employment is so exercised such remuneration as is derived therefrom may be taxed in that other state ibid if petitioner’s unemployment_compensation were thought to be remuner- ation derived in respect of an employment it would have to be regarded as remuneration derived in respect of her former employment with uc see ibid that employment was exercised in the united_states paragraph accordingly provides that such remuneration may be taxed in the united_states paragraph of article xv provides two exceptions to the general_rule set forth above as applicable here it would allow canada rather than the united_states to tax petitioner’s remuneration notwithstanding that she exercised her em- ployment in the united_states if such remuneration did not exceed dollar_figure in u s currency or petitioner was present in the united_states for or fewer days during and her remuneration was not borne by an employer who is a resident_of_the_united_states petitioner’s unemployment_compensation dollar_figure exceeded dollar_figure and although she was present in the united_states for only two days during her remuneration if such it was was borne by the department which is a resident_of_the_united_states because paragraph of article xv is thus inapplicable paragraph would allow the united_states to tax her unemployment_compensation if it were thought to be remuneration derived in respect of an employment in short petitioner’s reliance on article xv is misplaced article xv does not govern unemployment_compensation because such income is not remunera- tion derived in respect of an employment and even if article xv did ap- ply its provisions would permit the united_states to tax that income given the inapplicability of article xv respondent contends that unemploy- ment compensation is governed by article xxii of the treaty captioned other income this catchall provision covers items of income not dealt with elsewhere in the treaty it provides items of income of a resident of a contracting state wherever arising not dealt with in the foregoing articles of this convention shall be taxable only in that state except that if such income arises in the other contracting state it may also be taxed in that other state art xxii this provision expressly permits the united_states to tax petitioner’s unem- ployment compensation because it arose here the technical explanation to arti- cle xxii states that t he determination of where income arises is made under the domestic laws of the respective contracting states unless the convention specifies where the income arises see treasury_department technical explana- tion of the convention between the united_states of america and canada with respect to taxes on income and on capital date as amended by the protocols on date and date 1987_2_cb_298 the treaty does not specify where unemployment_compensation arises and we thus look to u s law to determine its source petitioner has conceded that under the code her unemployment_compensation arose in the united_states finally petitioner contends that if she were required to pay u s tax on her unemployment_compensation she would be subjected to double_taxation in contra- vention of the treaty paragraph of article xxiv captioned elimination of double_taxation provides that double_taxation shall be avoided in the case of a u s citizen or resident by this country’s allowance of a credit for any canadian income_tax paid because petitioner is not a u s citizen or resident paragraph does not apply to her paragraph a of article xxiv provides that i n the case of canada double_taxation shall be avoided by canada’s allowance of a de- duction from canadian income_tax for among other things income_tax paid to the united_states on profits income or gains arising in the united_states be- cause such relief would be granted by canada not by the united_states we lack jurisdiction to consider petitioner’s entitlement to relief under paragraph to reflect the foregoing decision will be entered for respondent
